PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                         U.S. COURT OF APPEALS
                             _______________               ELEVENTH CIRCUIT
                                                             AUGUST 15, 2000
                                                            THOMAS K. KAHN
                               No. 99-8184                       CLERK
                           _______________
                  D. C. Docket No. 97-00703-5-CV-1-DF

In re: TYRONE H. DICKERSON and DARLENE H. DICKERSON,

                               Debtor.
_____________________________________________________

AMERICAN GENERAL FINANCE, INC.,

                                   Plaintiff-Appellee-Cross-Appellant,

     versus


TYRONE H. DICKERSON and
DARLENE H. DICKERSON,

                                   Defendants-Appellants-Cross-Appellees.

                    ______________________________

                Appeals from the United States District Court
                    for the Middle District of Georgia
                   ______________________________
                            (August 15, 2000)


Before BIRCH, RONEY and FAY, Circuit Judges.
BIRCH, Circuit Judge:
       Tyrone and Darlene Dickerson (the “Debtors”) appeal the district court’s

judgment, which reversed the bankruptcy court’s order finding that American General

Finance Inc.’s (“AGF’s”) lien against the Debtors’ principal residence was unsecured

and that the Debtors’ were entitled to strip AGF’s lien against their residence. The

bankruptcy court concluded that, because there was inadequate equity in the Debtors’

residence to secure AGF’s lien, AGF’s claim would be considered an unsecured claim

in the debtors’ Chapter 13 bankruptcy proceeding.1 The bankruptcy court further

concluded that, as a wholly unsecured lien, AGF’s lien was not entitled to the

protection against modification afforded under 11 U.S.C. § 1322(b)(2) to the holders

of claims secured solely by the debtors’ principal residence. The district court reached

the opposite conclusion and determined that, although AGF’s lien would be treated

as a wholly unsecured claim pursuant to 11 U.S.C. § 506(a), it remained entitled to the

special “anti-modification” protection provided to creditors whose claims are secured

only by a lien on the debtor’s principal residence under § 1322(b)(2).2

   1
     The bankruptcy court did not determine the actual value of the debtors’ residence but,
instead, determined that the highest possible value was $56,000, the highest value offered at trial.
The residence was encumbered by a first mortgage held by Farmers Home Administration
(“FHA”) and a second mortgage held by AGF. FHA filed a proof of claim in the amount of
$59,889.74, and AGF filed a proof of claim in the amount of $21,432.06.
   2
     The district court noted that there had been a split among bankruptcy courts, district courts
and bankruptcy scholars regarding the interpretation the Supreme Court’s holding in Nobelman
v. American Savings Bank, 508 U.S. 324, 113 S. Ct. 2106, 124 L. Ed. 2d 228 (1993), superseded
in part by statute on other grounds as stated in In re Tanner, ___ F.3d ___, ___ n.5 (11th Cir.
2000), and its application to the question of whether creditors whose claims are wholly

                                                 2
       This court’s recently announced decision in In re Tanner, ___ F.3d ___ (11th

Cir. July 13, 2000), controls the disposition of the case now before us. In In re

Tanner, a panel of this court considered the interplay between sections 506(a) and

1322(b)(2) of the bankruptcy code and determined that creditors whose liens are

wholly unsecured under § 506(a) are not entitled to the protection of § 1322(b)(2)

even if their claim was secured solely by a lien on the debtors’ principal residence.

See ___ F.3d at ___. Therefore, it is now the rule within this circuit that § 1322(b)(2)

of the Bankruptcy Code protects only those homestead mortgages that are secured by

some existing equity in the debtor’s principal residence according to § 506(a).

Applying this rule, we conclude that AGF’s lien against the Debtors’ principal

residence is unsecured and, accordingly, is not entitled to protection against

modification under § 1322(b)(2). Therefore, the Debtors may strip AGF’s lien against

their residence.

       However, were we to decide this issue on a clean slate, we would not so hold.

We find persuasive the district court’s reasoning that providing “anti-modification”

protection to junior mortgagees where the value of the mortgaged property exceeds


unsecured pursuant to § 506(a) were entitled to the protection provided under § 1322(b)(2). The
district court reasoned that the language of § 1322(b)(2), the Supreme Court’s interpretation of §
1322(b)(2) in Nobelman, and the uncertainty inherent in establishing a value for a debtor’s
residence supported the conclusion that § 1322(b)(2) protects all claims secured only by the
debtor’s principal residence, even if such a claim would be considered unsecured under a §
506(a) valuation.

                                                3
the senior mortgagee’s claim by at least one cent, as prescribed by the Supreme

Court’s decision in Nobelman v. American Savings Bank, 508 U.S. 324, 113 S. Ct.
2106, 124 L. Ed. 2d 228 (1993), but denying that same protection to junior

mortgagees who lack that penny of equity, places too much weight upon the valuation

process. As we have noted “[v]aluation outside the actual market place is inherently

inexact.” Rushton v. Commissioner of Internal Revenue, 498 F.2d 88, 95 (5th Cir.

1974). Given the unavoidable imprecision and uncertainty of the valuation process,

we think that choosing to draw a bright line at this point is akin to attempting to draw

a bright line in the fog. Moreover, we believe that Congress’s use of the phrase “a

claim secured only by” instead of the term “secured claim” to describe those claims

which could not be modified in a Chapter 13 bankruptcy plan supports the conclusion

that the “anti-modification” protection of § 1322(b)(2) should extend to all claims

secured solely by the debtor’s principal residence, not just those junior homestead

mortgages where there is sufficient equity in the subject property to support both the

entire senior and part of the junior homestead mortgages.            See 11 U.S.C. §

1322(b)(2); see also United States v. DBB, Inc., 180 F.3d 1277, 1281 (11th Cir. 1999)

(“The starting point for all statutory interpretation is the language of the statute

itself.”).




                                           4
      Nonetheless, under the prior precedent rule we must apply the rule established

by this court in In re Tanner, ___ F.3d ___ (11th Cir. July 13, 2000) (holding that §

1322(b)(2) of the Bankruptcy Code protects only those homestead mortgages that are

secured by some existing equity in the debtor’s principal residence according to §

506(a)). Accordingly, we REVERSE the district court’s order and REMAND for entry

of judgment in favor of the Debtors.




                                         5